      Case 8:17-cv-00361-TDC Document 262 Filed 11/02/18 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                SOUTHERN DIVISION


INTERNA TIONAL REFUGEE ASSISTANCE
PROJECT, et aI.,

                     Plaintiffs,

v.                                              Civil Action No.: 17-cv-361
                                                       Judge Chuang
DONALD 1. TRUMP, in his official capacity as
President of the United States, et al.

                Defendants.
IRANIAN ALLIANCES ACROSS BORDERS,
et al.,

                    Plaintiffs,

v.                                             Civil Action No.: 17-CV-2921
                                                       Judge Chuang
DONALD J. TRUMP, in his official capacity as
President of the United States, et at.

                    Defendants.

EBLAL ZAKZOK, et al.,

                    Plaintiffs,

v.                                             Civil Action No.: 17-CV-2969
                                                       Judge Chuang
DONALD J. TRUMP, in his official capacity as
President of the United States, et al.,

                    Defendants.


JOINT MOTION FOR LEAVE TO AMEND AND SUPPLEMENT IAAB AND ZAKZOK
        COMPLAINTS AND FOR ENTRY OF A BRIEFING SCHEDULE
      Case 8:17-cv-00361-TDC Document 262 Filed 11/02/18 Page 2 of 4




        1.      Plaintiffs in these three cases challenge Presidential Proclamation No. 9645, "En-

hancing Vetting Capabilities and Processes for Detecting Attempted Entry Into the United States

by Terrorists or Other Public-Safety Threats." In October 2017, this Court enjoined enforcement

of the Proclamation on the grounds that it likely violated the Establishment Clause of the First

Amendment, and the en banc Fourth Circuit affirmed that ruling. See Int'[ Refugee Assistance

Project ("IRAP '') v. Trump, 265 F. Supp. 3d 570 (D. Md. 2017), aff'd, 883 F3d 233 (4th Cir.

2018) (en banc). The Supreme Court vacated the Fourth Circuit's decision and remanded for fur-

ther consideration in light of Trump v. Hawaii, 138 S. Ct. 2392 (2018). See Trump v. IRAP, 138

S. Ct. 2710 (2018). The Fourth Circuit recently remanded the case to this Court for further pro-

ceedings. See IRAP v. Trump, No. 17-2231,2018 WL 4760908, at *1 (4th Cir. Oct. 2, 2018).

Plaintiffs now seek to litigate their claims on the merits.

       2.      The Government has informed Plaintiffs that, as the next step in litigating the merits

of Plaintiffs' claims, the Government intends to file a motion to dismiss Plaintiffs' claims. Before

that motion is filed, however, the IAAB and Zakzok Plaintiffs request permission to file amended

complaints.l The Government has consented to that request.

       3.      If the proposed amended complaints were governed solely by Federal Rule of Civil

Procedure 15(a), Plaintiffs could file the amended complaints without leave of Court based on the

Government's consent. See Fed. R. Civ. P. 15(a)(2). But some of the proposed revisions may be

governed by Rule 15(d), which addresses supplemental pleadings. See Fed. R. Civ. P. 15(d). Ra-

ther than litigate whether a particular revision is properly deemed an amendment under Rule 15(a)




1 The IRAP Plaintiffs do not seek leave to amend their complaint. They seek relief on their
claims as pleaded in their Second Amended Complaint, filed on October 5,2017.
      Case 8:17-cv-00361-TDC Document 262 Filed 11/02/18 Page 3 of 4




or a supplement under Rule 15(d), Plaintiffs seek to moot the issue by obtaining leave of Court to

file their amended complaints.

       4.      Under Rule 15(a), leave to amend a pleading should be "freely give[n] ... when

justice so requires." Fed. R. Civ. P. 15(a)(2). Leave to amend should be granted "[i]n the absence

of any apparent or declared reason-such    as undue delay, bad faith or dilatory motive on the part

of the movant, repeated failure to cure deficiencies by amendments previously allowed, undue

prejudice to the opposing party by virtue of allowance of the amendment, futility of the amend-

ment, etc." Fornan v. Davis, 371 U.S. 178, 182 (1962). This lenient standard also applies to

requests to supplement a pleading under Rule 15(d). See Franks v. Ross, 313 F.3d 184, 198 (4th

Cir. 2002). Under these standards, granting the IAAB and Zakzok Plaintiffs' requests for leave to

amend and/or supplement their complaints is appropriate here, and the Government consents to

Plaintiffs' requested relief in these circumstances. The primary change in both proposed amended

complaints is the inclusion of additional allegations in support of Plaintiffs' claims. See, e.g. Ex.

A (IAAB Proposed Second Am. CompI.) ~~ 68-82; Ex. B (Zakzok Proposed First Am. CompI.)

~~ 20, 45,52-54.2   The proposed amended complaints also address developments in the case since

the current operative complaints were filed, including by updating the status of visa applications

for certain Plaintiffs' relatives. See, e.g., Ex. A ~~ 16, 83-85; Ex. B ~~ 76-81.3 The Court should

thus grant leave to file amended complaints in IAAB and Zakzok.

       5.      As noted above, the Government intends to file a motion to dismiss to claims in

lRAP, IAAB, and Zakzok. The Plaintiffs in the three cases consent to the Government filing a


2In accordance with D. Md. Local Rule 6(b), redline versions of both complaints are attached as
Exhibits C and D to this motion.
3 The IAAB proposed Second Amended Complaint also removes Jane Doe #4 as a plaintiff and
removes statutory claims under the Immigration and Nationality Act. See IAAB First Am.
CompI. ~~ 15, 75-82.

                                                 2
      Case 8:17-cv-00361-TDC Document 262 Filed 11/02/18 Page 4 of 4




single motion addressing all three cases, and the Plaintiffs agree to file a consolidated opposition

brief. The consolidated briefs will all abide by the page limitations set forth in Local Rule 105.3.

        6.       The parties, having already conferred, respectfully request that the Court dispense

with the requirement of filing a "Notice of Intent to File a Motion" in connection with the Gov-

ernment's upcoming motion to dismiss. Additionally, the parties have further agreed upon and

respectfully request entry of the following briefing schedule:

             Government's Motion to Dismiss          November 5,2018

             Plaintiffs' Joint Opposition            December 3,2018

             Government's Reply                      December 21,2018

       7.        Plaintiffs also respectfully request that the Court schedule oral argument on the

motion at the earliest possible date.

                                            CONCLUSION

       For the foregoing reasons, the Court should (1) dispense with the requirement to file a

"Notice ofIntent to File a Motion"; (2) grant leave to file amended complaints in IAAB and Zakzok;

and (3) enter a briefing schedule with the parties' agreed-upon deadlines for the Government's

motion to dismiss.
                                                                         Motion:

                                                                         Th~doreD.C
 Dated: October 12, 2018                                                 United States.
                                                     Respectfully submitted,

                                                                  lsi
 Johnathan Smith*                                    Mark H. Lynch (Bar # 12560)
 Sirine Shebaya (Bar # 07191)                        Mark W. Mosier*
 MUSLIM ADVOCATES                                    Karun Tilak*
 P.O. Box 66408                                      Marianne F. Kies (Bar # 18606)
 Washington, D.C. 20035                              COVINGTON & BURLING LLP
 Tel: (202) 897-2622                                 One City Center
Fax: (415) 765-1774                                  850 10th Street, NW
johnathan@muslimadvocates.org                        Washington, D.C. 20001
sirine@muslimadvocates.org                           Tel: (202) 662-6000

                                                 3
